Citation Nr: 1114794	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-24 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue and pharynx, claimed as throat cancer and oropharyngeal neoplasms, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his presently diagnosed squamous cell carcinomas of the tongue and pharynx are a result of his exposure to herbicides while serving on active duty.

Service records show that the Veteran served in the Republic of Vietnam from February 1966 to July 1967.  Thus, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2002).

Squamous cell carcinomas of the tongue and pharynx are not disabilities that are recognized by VA as being related to Agent Orange, and therefore they are not subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010); 72 Fed. Reg. 32,395 (2007).  However, the Veteran may prove service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA treatment records show that the Veteran underwent surgery for removal of squamous cell carcinomas of the tongue and pharynx in May 2006.  In February 2008, Dr. J.M.S., the Veteran's VA physician, opined that the Veteran's only risk factor for his head and neck cancer was exposure to Agent Orange while he was in the military.  She further opined in her treatment notes that the Veteran's disability was related to Agent Orange.  Unfortunately, Dr. S. did not provide any reasons or bases for her opinion that the Veteran's carcinomas were a result of his exposure to Agent Orange.

The revised VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In light of the VA treatment records which document the Veteran's currently diagnosed disorder and give an indication that his carcinomas may be related to herbicide exposure, the Board finds the Veteran should be afforded a VA examination for a medical opinion, supported by adequate reasons and bases, regarding the and etiology of his documented squamous cell carcinomas of the tongue and pharynx.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers, VA and non-VA, which have treated the Veteran for his squamous cell carcinomas of the tongue and pharynx since May 2009.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all available records have been obtained and associated with the claims file, the Veteran should be scheduled for examination by an appropriate physician for an opinion as to whether there is at least a 50 percent probability or greater that his squamous cell carcinomas of the tongue and pharynx are related to his military service, to include as secondary to herbicide exposure.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


